
	
		II
		111th CONGRESS
		1st Session
		S. 2867
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 10, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  provide assistance to community depository institutions under the
		  Public-Private Investment Program, and for other purposes.
	
	
		1.Public-Private Investment assistance to
			 community institutions
			(a)In generalOf amounts made available to carry out the
			 Troubled Asset Relief Program under section 115(a)(3) of the Emergency Economic
			 Stabilization Act of 2008, the Secretary of the Treasury shall dedicate not
			 less than $30,000,000,000 to purchase troubled assets from community depository
			 institutions under the Public-Private Investment Program established by the
			 Secretary.
			(b)OversightThe Comptroller General of the United
			 States, the Special Inspector General for the Troubled Asset Relief Program
			 established under section 121 of the Emergency Economic Stabilization Act of
			 2008, and the Congressional Oversight Panel established under section 125 of
			 that Act, shall each—
				(1)conduct a regular evaluation on the status
			 and performance of assistance provided under this section; and
				(2)prepare and submit findings to Congress on
			 such evaluations, together with reports required to be submitted by each such
			 agency under the Emergency Economic Stabilization Act of 2008.
				(c)ReportingNot later than 60 days after the date of
			 enactment of this Act, the chairperson of the board of directors of the Federal
			 Deposit Insurance Corporation and the Secretary of the Treasury shall provide a
			 comprehensive report to Congress on the status of the Legacy Loans program,
			 including—
				(1)identifying barriers to attracting greater
			 numbers of banks and investors to participate;
				(2)a detailed summary of all proposals being
			 considered to address existing barriers and expand participation in the
			 program; and
				(3)specific proposals to attract greater
			 participation of community depository institutions.
				(d)DefinitionsAs used in this section—
				(1)the term community depository
			 institution means a depository institution (as defined in section 3 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1813)) and a Federal credit union
			 or State credit union (as those terms are defined in defined in section 101 of
			 the Federal Credit Union Act (12 U.S.C. 1752)) having not more than
			 $10,000,000,000 in aggregate assets; and
				(2)the term troubled assets has
			 the same meaning as in section 3 of the Emergency Economic Stabilization Act of
			 2008 (12 U.S.C. 5202).
				
